Exhibit 10.25

Description of PMD Retiree Medical Program

Participating Managing Directors (“PMDs”) who retire with eight or more years of
service as PMDs are eligible to receive retiree medical coverage for themselves
and their eligible dependents. The PMD retiree medical program currently
provides a subsidy of up to 75%. A PMD’s eligibility under the PMD retiree
medical program generally terminates if the PMD engages in conduct constituting
cause or if the PMD goes to work for a competitor. A PMD with less than eight
years of service or who goes to work for a non-competitor may be eligible for
the retiree medical program but not the subsidy. The PMD retiree medical program
and/or the subsidy can be amended or terminated at any time as provided in the
applicable plan documents.

 